



WARNING

The President of the panel hearing this
    appeal directs that the following should be attached to the file:

An order restricting publication in this
    proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
    of the
Criminal Code
shall continue.  These sections of
the Criminal
    Code
provide:

486.4(1)       Subject to subsection
    (2), the presiding judge or justice may make an order directing that any
    information that could identify the victim or a witness shall not be published
    in any document or broadcast or transmitted in any way, in proceedings in
    respect of

(a)     any of the following offences;

(i)      an offence under section 151,
    152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2,
    173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
    286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act, as
    it read at any time before the day on which this subparagraph comes into force,
    if the conduct alleged involves a violation of the complainants sexual
    integrity and that conduct would be an offence referred to in subparagraph (i)
    if it occurred on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25,
    s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more
    offences being dealt with in the same proceeding, at least one of which is an
    offence referred to in paragraph (a).

(2)     In proceedings in respect of the
    offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)     at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)     on application made by the
    victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of an
    offence other than an offence referred to in subsection (1), if the victim is
    under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the
    victim of their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)     In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)     An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community.
2005, c.
    32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014,
    c. 25, ss. 22,48; 2015, c. 13, s. 18..

486.6(1)       Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)     For greater certainty,
    an order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Beaudoin, 2018 ONCA 1071

DATE: 20181220

DOCKET: C64779

Feldman, MacPherson and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Normand John Beaudoin

Appellant

Peter Copeland, duty counsel

Andrea Baiasu, for the respondent

Heard and released orally: December 12, 2018

APPEAL BOOK ENDORSEMENT

[1]

The appellant received a sentence of five years for aggravated sexual
    assault. The circumstances were very serious, including forced sexual
    intercourse with a 19 year old pregnant woman who trusted the appellant and his
    spouse.

[2]

The appellant has a related criminal record including conviction for two
    prior sexual assaults on young women. However, his sentence was suspended with
    probation for those offences in 2006.

[3]

The appellant had been under the care of his physician for 25 years who
    reported to the court that he functions at the level of a 14-16 year old. The
    trial judge referred to the appellants intellectual limitations and mental health
    status as the most obvious mitigating factor. However, in our view it is not
    clear that the trial judge took them into account in arriving at the ultimate
    sentence.

[4]

The trial judge referred to the case law in the low range; i.e. under
    five years, as including three factors: a guilty plea, consensual sexual
    relations vitiated by non-disclosure of HIV status, and no related criminal
    record. As none of those three pertained, the trial judge imposed a sentence of
    five years. However, she did not explain why the significant mitigating factor
    of the appellants diminished intellectual capacity would not bring the
    sentence properly into the low, under five year range.

[5]

On this appeal duty counsel submitted that 3.5-4 years would have been
    the appropriate sentence. The appellant submitted a written letter to the court
    including how remorseful he is, his deeper understanding of the offence and its
    impact on and consequences for the victim, as well as the 16 programs he has
    completed in custody with the certificates.

[6]

In our view, in all the circumstances it is appropriate to reduce the
    sentence to 4 years.

[7]

The appeal is allowed to that extent.


